Citation Nr: 0934402	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a cataract.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The appellant served in the Philippine Commonwealth Army from 
October 1941 to April 1942 and from January 1945 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

In February 2009, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
issue the appellant a statement of the case with respect to 
his claim for service connection for cataract.  That action 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's cataract did not have onset during active 
service and is not otherwise etiologically related to the 
appellant's active service.


CONCLUSION OF LAW

The criteria for service connection for cataract have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The record is absent for any report of symptoms of or 
treatment for cataract or any other eye condition.  In his 
sworn processing affidavits from April 1945 and January 1946, 
the appellant made no mention of eye problems or treatment.  
These reports tend to show that the appellant did not have an 
eye condition in active service, providing evidence against 
his claim as he fails to satisfy the second requirement for 
service connection.

There is no competent medical evidence of record indicating a 
medical nexus between his cataract and any disease or event 
incurred during active service many years ago.  Indeed, over 
20 years had lapsed before the appellant first sought 
treatment from Dr. "P.B." for these disabilities.  In 
rendering a determination on the merits of a claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In short, 
the post-service treatment record also provides evidence 
against this claim.

Significantly, beyond the negative evidence cited above, 
there is no indication of a connection between service and 
the disability at issue other than then appellant's 
statements, which the Board must find is outweighed by the 
service and post-service treatment records, which are both 
found to provide evidence against these claims.  Simply 
stated, the Veteran does not have the medical expertise to 
associate his current condition with service more than 50 
years ago. 

Hence, the preponderance of the evidence of record is against 
a grant of service connection for cataract, and his claim 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the appellant 
dated in March 2006 and July 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the appellant's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Here, VA has not obtained a medical opinion as to whether the 
appellant's current cataract had onset during service or was 
otherwise etiologically related to his service.  The record 
is absent for any evidence of the second element discussed in 
McLendon, an event, injury, or disease occurring in service 
or within a presumptive period.  For that matter, there is no 
competent evidence of record of any association between the 
appellant's current cataract and his service.  For these 
reasons, the Board declines to afford the appellant a VA 
examination or obtain a medical opinion in this case.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


